
	

113 HR 2505 IH: Motorcoach Safety, Accountability, and Technology Act of 2013
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2505
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mrs. Negrete McLeod
			 (for herself and Mrs. Napolitano)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Transportation to issue
		  certain regulations with respect to motorcoach safety, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Motorcoach Safety, Accountability, and
			 Technology Act of 2013.
		2.Brake performance
			 inspectionsNot later than 3
			 years after the date of enactment of this Act, the Secretary of Transportation
			 shall issue regulations to ensure that an individual conducts, before each trip
			 of a motorcoach carried out by a provider of motorcoach services, a brake
			 performance inspection for that motorcoach to ensure that the brake performance
			 satisfies all requirements under Federal law.
		3.Brake monitoring
			 systemsNot later than 3 years
			 after the date of enactment of this Act, the Secretary of Transportation shall
			 issue regulations that—
			(1)establish minimum
			 performance standards for any electronic system onboard a motorcoach that is
			 used to monitor the performance of an air brake system of that motorcoach;
			 and
			(2)require that each
			 motorcoach with an air brake system, if manufactured after the date that is 2
			 years after the effective date of the standards established under paragraph
			 (1), be equipped with such an electronic system.
			4.Automatic
			 emergency braking and collision warning systemsNot later than 3 years after the date of
			 enactment of this Act, the Secretary of Transportation shall issue regulations
			 requiring that each motorcoach manufactured after the effective date of such
			 regulations be equipped with—
			(1)an automatic
			 emergency braking system; and
			(2)a
			 collision warning system.
			5.Lane departure
			 warning systemsNot later than
			 3 years after the date of enactment of this Act, the Secretary of
			 Transportation shall issue regulations requiring that each motorcoach
			 manufactured after the effective date of such regulations, and with a gross
			 vehicle weight rating of more than 10,000 pounds, be equipped with a lane
			 departure warning system.
		6.Speed limiting
			 devicesNot later than 3 years
			 after the date of enactment of this Act, the Secretary of Transportation shall
			 issue regulations requiring that each motorcoach manufactured after the
			 effective date of such regulations be equipped with a device that limits the
			 speed at which the motorcoach may travel to not more than 70 miles per
			 hour.
		7.Additional
			 regulation requirementsIn
			 issuing regulations under sections 3, 4, 5, and 6 of this Act, the Secretary of
			 Transportation shall—
			(1)require that the
			 technologies mandated for motorcoaches under those sections be tamper
			 resistant; and
			(2)establish a
			 process for certifying compliance with the regulations.
			8.Retrofitting
			(a)StudyThe Secretary of Transportation shall
			 conduct a study on the feasibility of requiring that motorcoaches, if not
			 manufactured with the technologies referenced in sections 3, 4, 5, and 6 of
			 this Act, be retrofitted with such technologies.
			(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report on the findings of the study conducted under
			 subsection (a).
			9.Regrooved,
			 recapped, and retreaded tiresNot later than 3 years after the date of
			 enactment of this Act, the Secretary of Transportation shall issue regulations
			 that establish standards for the use of regrooved, recapped, or retreaded tires
			 on a motorcoach.
		10.Motor carrier
			 safety assistance programSection 31102(b)(2) of title 49, United
			 States Code, is amended by striking subparagraph (X) and inserting the
			 following:
			
				(X)except in the case of an imminent or
				obvious safety hazard, ensures that an inspection of a vehicle transporting
				passengers for a motor carrier of passengers is conducted at a station,
				terminal, border crossing, maintenance facility, destination, weigh station,
				rest stop, turnpike service area, or a location where adequate food, shelter,
				and sanitation facilities are available for passengers and reasonable
				accommodation is available for passengers with disabilities;
				and
				.
		11.DefinitionsIn this Act, the following definitions
			 apply:
			(1)MotorcoachThe term motorcoach has the
			 meaning given that term in section 32702(6) of MAP–21, except that the
			 reference in such section to section 3038(a)(3) of the Transportation Equity
			 Act for the 21st Century (49 U.S.C. 5310 note) shall be treated as referring to
			 such section 3038(a)(3) as in effect on the day before the date of enactment of
			 MAP–21.
			(2)Provider of
			 motorcoach servicesThe term provider of motorcoach
			 services has the meaning given that term in section 32702(10) of MAP–21,
			 except that the term motorcoach, as used in such section, shall be
			 treated as having the meaning given such term under paragraph (1) of this
			 section.
			
